Formal sitting - 2008, European Year of Intercultural Dialogue
Ladies and gentlemen, on behalf of the President of the European Parliament, I have the great honour and pleasure, in this European Year of Intercultural Dialogue, of welcoming to the European Parliament the UN Special Rapporteur on Freedom of Religion or Belief, Dr Asma Jahangir.
Our Parliament attaches particular importance to this Year of Intercultural Dialogue. Through a series of events and initiatives, our Parliament provides a forum for the exchange of ideas between citizens from different cultures and communities, and between citizens of different religions and beliefs.
In the course of this year, we have already invited politicians and religious leaders from around the world to address us. We hope that our Parliament will also serve as a forum for communication, the spreading of a common message and the promotion of genuine free dialogue and better mutual acquaintance.
It is my particular pleasure to welcome you, Dr Jahangir, to address the plenary on issues of vital importance to world peace and development.
As part of our common mission to promote democracy and human rights, we have been closely watching events in your country, Pakistan, and during your detention last year, the European Parliament passed a resolution calling for your immediate release. For this reason above all, we are particularly glad to have you with us today.
There is another reason why your visit is especially significant at this time. This year we are celebrating the 60th anniversary of the Universal Declaration of Human Rights, which was adopted by the General Assembly of the United Nations on 10 December 1948. This Declaration heralded a new era in a world that had just survived the tribulations of the worst war in history, a war that began in Europe. The Declaration laid down the first international, formal obligation regarding the dignity and equality of all human beings, regardless of colour, belief or origin. Article 18 of the Declaration states that 'Everyone has the right to freedom of thought, conscience and religion; this right includes freedom to change his religion or belief, and freedom, either alone or in community with others and in public or private, to manifest his religion or belief in teaching, practice, worship and observance.'
Your task as Special UN Rapporteur is to identify existing barriers or possible future barriers to the exercise of this right, and to propose methods and measures to counteract and overcome them.
In your reports, you emphasise the importance of ongoing, intensified dialogue with communities that adhere to different religions or beliefs. This is a dialogue that must be held at all levels, by all social groups. In particular, you emphasise the need for widespread participation by women in promoting greater tolerance, respect and mutual understanding.
In many of its resolutions, the European Parliament has highlighted the fact that women play a vital role in promoting dialogue and peace, as was also underlined at the conference that we organised on the occasion of International Women's Day. You yourself have participated in many conferences on the promotion of dialogue, for example in the context of the Alliance of Civilizations, and have taken many initiatives to give women a greater role.
You have also stressed the role of education as the most important factor in preventing conflict. Education can teach respect and the acceptance of pluralism and diversity in the context of religion and beliefs. It thus contributes to the dissemination and enforcement of human rights in all societies.
What you are advocating is in line with the motto of the European Year of Intercultural Dialogue, 'Together in Diversity'. It complements the leading role assigned to activities promoting knowledge, respect, and tolerance of different beliefs.
Today's meeting is a grand occasion. For those wishing to continue the discussion with you, there will be a special meeting tomorrow morning, organised by the Subcommittee on Human Rights.
Dr Jahangir, I have great pleasure in inviting you now to address the European Parliament.
(applause)
United Nations Special Rapporteur on Freedom of Religion or Belief. - Madam President, distinguished Members of the European Parliament, ladies and gentlemen, dear friends, it is a great honour and an immense pleasure to be here with you today. I would like to very warmly thank the President, Hans-Gert Pöttering, for having invited me to address the European Parliament. I must also thank you for the support that you have given me, both as a UN Special Rapporteur and, personally, when I was a prisoner last year.
Your decision to designate 2008 as the European Year of Intercultural Dialogue and develop various related initiatives is indeed timely and very important. The history of Europe has been shaped by many positive instances of intercultural dialogue. However, a lack of such constructive dialogue is also noticeable, for example when we remind ourselves of the religious wars or the ghettoisation of certain believers in the Middle Ages.
In my speech I would like to share with you some thoughts, mainly on interreligious dialogue, based on the experience I have gained in the past four years as the United Nations Special Rapporteur on Freedom of Religion or Belief. I would like to raise four questions, basically with regard to the what, why, who and how of intercultural dialogue.
Let us start with the first question: what do we mean by intercultural dialogue? Already the terminology seems to be tricky: does 'intercultural' also include 'interreligious' dialogue? Of course, I would answer this question in the affirmative, since religions are part of culture. At the same time, 'intra-religious' tensions also need to be adequately addressed. Consequently, intercultural dialogue should also take the believers of different denominations of the various religions on board and their ideas into account.
What about dialogue between theistic, non-theistic and atheistic believers? All of these believers are protected under international human rights law, as well as the right not to profess any religion or belief. So, in my opinion, these dimensions should also be included in initiatives of intercultural dialogue.
At the level of the United Nations there are further terms, such as the Alliance of Civilizations or 'International Year for the Rapprochement of Cultures 2010'. These titles avoid the often contentious word 'religion', but they are very much designed to foster interreligious and intercultural dialogue, understanding and cooperation for peace.
So 'intercultural dialogue' could be seen as a comprehensive term, including the various dimensions mentioned earlier on: interreligious dialogue and intra-religious approaches, also when they involve atheistic non-believers. I very much like the way the European Parliament and the Council have described the goals of intercultural dialogue in their decision No 1983/2006/EC, which established the European Year 'to strengthen respect for cultural diversity and deal with the complex reality in our societies and the coexistence of different cultural identities and beliefs. Furthermore, it is important to highlight the contribution of different cultures to the Member States' heritage and way of life and to recognise that culture and intercultural dialogue are essential for learning to live together in harmony.'
More importantly, the state must abide by policies and develop its governance skills to include diverse interests. Both government and civil society have a role in creating an environment where people of various religions and beliefs can effortlessly interact. As such, the concept of intercultural dialogue must be broadened.
This leads me to the second question: why is intercultural dialogue important? I am convinced that maintaining an intercultural dialogue is of the utmost importance in order to overcome sectarian and intransigent attitudes and to enhance religious tolerance all over the world. Apart from education, interreligious dialogue constitutes one of the principal means of preventing misunderstandings, conflicts and violations in the area of freedom of religion or belief. If conducted successfully, intercultural dialogue can indeed promote tolerance, respect and understanding.
Although cultures and religions may be quite different, there is no justification for saying that, because they are different, they do not have equal status. While a vast number of people, regardless of their religion or belief, adhere to universal values, there have always been individuals who try to prove that their culture, their religion, their language or their history is superior to that of their neighbours. My predecessor as United Nations Special Rapporteur, Professor Abdelfattah Amor from Tunisia, has already asked if there is anything that people have not done throughout history 'in the name of religion'. Nevertheless, religions share many moral values which could and should make it possible for them to come to a common understanding of respect.
During my country visits I have seen how beneficial efforts to engage in interreligious dialogue can be. At the same time, the absence of such a dialogue may be an early-warning sign for forthcoming interreligious tensions and conflict. It is evident that dialogue alone does not solve the underlying problems; it may, rather, be a first step in the right direction. Interreligious dialogue should not only be an intellectual and theological exercise, it can also activate the silent majority to look for a common strategy on how to find harmony and peace. There are true success stories of interreligious dialogue; however, the grass-root efforts rarely make headlines in the media - unlike interreligious violence.
Let me share with you two experiences from my recent fact-finding missions, which demonstrate that interlocutors do not have to go far in order to conduct a meaningful dialogue. During my visit to Israel and the Occupied Palestinian Territory, I was informed of various interfaith meetings where Israeli and Palestinian residents come together and do not let recent political events hamper their dialogue. One NGO reported: 'both Israelis and Palestinians spoke of frustration and despair about the extreme attitudes in each society and the reluctance of the majority to work together non-violently to find solutions. Both spoke of the need to hear the other side acknowledge their own violence and express regret.'
Furthermore, in Northern Ireland I witnessed the importance of interreligious dialogue in the neighbourhoods: in Belfast there are many initiatives at the grass-root level that bring together people from different political and religious backgrounds, some of them living next to each other but partitioned by the so-called 'peace lines'.
This brings us to the third question: who should be involved in intercultural dialogue? The Millennium World Peace Summit, held in New York in August 2000, brought together over 1 000 religious and spiritual leaders. In their final Commitment to Global Peace they emphasised that no real peace could be achieved unless all communities acknowledged the cultural and religious diversity of the human family in a spirit of mutual respect and understanding.
Such meetings of religious leaders are important, but, at the same time, interreligious dialogue at the grass-root levels should also be encouraged and nurtured. In my opinion, exchanges of views should, if possible, also include believers who are dispassionate about their faith, as well as atheistic and non-theistic believers and members of religious minorities. Any dialogue would also greatly benefit from the perspectives of women, who tend to be marginalised in major events of interreligious dialogue. Women are one of the worst sufferers of religious intolerance, yet I noticed that women's groups across religious lines have been very effective human rights advocates in situations of communal tensions.
Sometimes it may also be useful to have present people of the same faith with contrasting opinions. One good example from my recent visit to the United Kingdom is a roundtable discussion in London which also dealt with legislation against discrimination on the grounds of sexual orientation and statutory exceptions to organisations relating to religion or belief. That discussion would have been completely different without the participation of members of the Lesbian and Gay Christian Movement.
Artists may also play an important role in public education regarding religious tolerance and in building bridges between different communities. One good example is the West-Eastern Divan Orchestra, which is composed of young Israeli, Palestinian, Lebanese, Syrian, Jordanian and Egyptian musicians. Its founder and conductor, Daniel Barenboim, described the humanitarian idea of this orchestra as follows: 'We don't see ourselves as a political project, but rather as a forum where young people from Israel and all Arab countries can express themselves freely and openly whilst at the same time hearing the narrative of the other. It is not necessarily a question of accepting the narrative of the other, let alone agreeing with it, but rather the indispensable need to accept its legitimacy.'
My most recent visit to India, however, has also shown how vulnerable even artists feel vis-à-vis mob pressure on the streets. The visual arts industry there has played an important role in public education regarding religious tolerance. However, some Bollywood films have effectively been banned by non-state actors through intimidation. Regrettably, professionals of the audiovisual arts industry seem to routinely seek the approval of self-appointed custodians of religious sentiments before going ahead with a film which touches upon communal issues. This shows how important the artist's contribution to intercultural dialogue is - or at least could be. Journalists and lawyers can also make a difference, especially when their statements and actions transcend religious lines. There are innumerable examples where individuals have come to each other's rescue, crossing all religious boundaries.
Furthermore - and more importantly - politicians would need to undertake a joint brainstorming on how to address the new challenges in a world that is getting even more globalised. Such brainstorming could eventually lead to concrete actions with regard to mainstreaming diversity, for example in housing projects, school curricula and nominations to statutory bodies.
Finally, I would like to raise the fourth question: how can intercultural dialogue be conducted effectively? There are different levels of intercultural dialogue: international and regional organisations such as the UN, EU and OIC can play a role in facilitating platforms for intercultural dialogue. Furthermore, NGOs are currently proposing to advance the culture of peace through dialogue and cooperation between individuals and communities of diverse religions and beliefs through a UN Decade of Interreligious Dialogue and Cooperation for Peace, possibly to run from 2011 to 2020. In this regard it seems vital to have a multitude of good initiatives at global, regional, national or local levels. Let me highlight that it is also possible to use old, new and creative means of communication to establish intercultural dialogue at low cost, for example through penfriend programmes in schools or via Internet chats on specific topics, street theatre and puppet shows.
The EU's Lifelong Learning Programmes can - and already do - serve as perfect platforms for intercultural and interreligious dialogue. The various programmes are indeed examples of good practice: Comenius seeks to develop understanding of and between various European cultures through exchanges and cooperation between schools in different countries; more than 1.5 million students have already participated in the higher education exchange programme Erasmus; the Leonardo da Vinci scheme funds transnational mobility in vocational education and training; the Grundtvig programme provides new learning opportunities, especially for adults at risk of social exclusion and for older workers; and, finally, the Jean Monnet network is stimulating teaching, research and reflection on European integration at higher education institutions throughout the world. Let me emphasise how important it is for the European Union to reach out to the whole world, especially in the framework of intercultural dialogue.
The role of educational institutions is vital. They could either inculcate a spirit of tolerance or promote tensions, even at an early age. Therefore, the emphasis must lie on enlightened education that teaches children to recognise the diversity that exists. There is a significant potential of voluntary school exchanges with other countries, both in Europe and elsewhere. In this regard I would like to refer to the 2001 International Consultative Conference on School Education in Relation to Freedom of Religion or Belief, Tolerance and Non-Discrimination. It adopted by consensus the Madrid Final Document, which recommended that teachers and students are provided with voluntary opportunities for meetings and exchanges with their counterparts of different religions or beliefs.
The family is another entry point where open-mindedness can either be hampered or nurtured, very much depending on individual upbringing. Furthermore, mixed marriages - quite naturally - give new perspectives and may facilitate intercultural or interreligious dialogue. In my opinion it is important to start at an early age with getting acquainted with the approaches of your neighbours or of other religions. This would not necessarily need to involve long-distance travel, but, for example, could be organised by setting foot and meeting people at your local church, mosque, synagogue, temple or other places of worship. The size of the groups - especially for grass-root interfaith meetings - should not be too big, in order to give the interlocutors an opportunity to speak and to get to know each other personally.
However, there are several potential risks to intercultural dialogue: if not properly conducted, it may turn out to be a superficial, vague and ineffective exercise. Furthermore, intercultural dialogue can also be used as a tool for emphasising the evil sides of the 'other'. Participants may feel tempted to convince their interlocutors of the superiority of their religion or culture.
Concerning the possible substance of dialogue, there is also a fundamental question to be answered: Should the participants also ask about their respective religions and theological approaches, or would this be dangerous? A positive aspect would be that the interlocutors can become aware of similar approaches but also of differences. However, these differences may be interpreted as sensitive or even offensive. Just think of a discussion focusing on contentious issues such as: Who was the last prophet? Did God have a son? Are religious leaders infallible? What are you supposed to eat or not to? Is there reincarnation?
A tempting alternative might be to look only for non-contentious topics which are not at all related to theology, for example to discuss common environmental concerns. But these topics may be difficult to find and could be quite boring and, ultimately, such an approach would defeat the purpose of a real intercultural and interreligious dialogue. I do not think that it would help to add a layer of 'religious correctness' to the existing approach of political correctness.
You sometimes hear from diplomats that we must not engage in criticising religions other than our own. However, I would like to ask: Does dialogue exclude the possibility of criticising the tenets of other religions? In my opinion, in a true dialogue one of the options should also be that the interlocutors ultimately may agree to disagree, obviously while still respecting each other's views and approaches.
(Applause)
If somebody wants to criticise their counterpart's religion, it is, of course, advisable do so in an informed manner and to weigh one's words carefully. Furthermore, it may also help if mutual trust has already been established between the various groups. I firmly believe, however, that it would be wrong to follow the approach of protecting religions per se rather than individuals or groups of believers, as affirmed by international human rights standards.
(Applause)
On many occasions I have voiced concerns that criminalising so-called defamation of religions can be counterproductive, since it may create an atmosphere of intolerance and fear and may even increase the chances of a backlash. Accusations of defamation of religion might stifle legitimate criticism or even research on practices and laws appearing to be in violation of human rights that are - or at least are perceived to be - sanctioned by religion.
Finally, I believe that the rule of law and the functioning of democratic institutions are prerequisites for the establishment of a favourable climate which would be conducive to real dialogue and understanding. People need to have trust in the system, and thus diversity within institutions may contribute to creating such an environment. Intercultural dialogue should not be imposed or be designed in a condescending way. The policies of states in this regard should give room and space for the variety of religions and beliefs, thus creating natural opportunities for interaction and understanding.
These are my ideas on the what, why, who and how of intercultural dialogue. I am afraid that, rather than providing comprehensive answers, I may have raised a number of new issues.
In my observations I have already alluded to the potential - but also to possible pitfalls - of intercultural dialogue. It seems crucial to institutionalise an intercultural dialogue at various levels in the right format and with a wide selection of participants, while still allowing for a real exchange of views. I think that joint declarations and statements by religious leaders are important; however, I would like to take this opportunity to emphasise the vital role of grass-root initiatives, concrete meetings and joint actions. I also believe that it is better to have a war of words than to have tensions that are long-lasting. When average, theistic, atheistic and non-theistic believers get together, some of them perhaps for the first time ever, they - hopefully - learn a lot from each other, even if they finally disagree on substantive issues.
Universal values should serve as a bridge between different religions and beliefs, and I do not accept the fact that universal values of human rights can be and should be subservient to either social or religious norms.
(Applause)
This may, ultimately, also lead to the reinforcement of universal human rights, both in terms of promoting and protecting human rights and freedoms.
In conclusion I would like to cite Boutros Boutros-Ghali, the former UN Secretary-General, who said: 'Human rights, when viewed from a universal perspective, force us to face the most demanding of all dialectics: the dialectics of identity and otherness, of "self” and "the other”. They teach us, in the most direct way, that we are, at one and the same time, the same and different.'
(The House accorded the speaker a standing ovation.)
Dr Jahangir, thank you very much for your address. We have listened very carefully to what you have said, which was based on your respect for human rights, your wealth of experience, and what the important work you do is all about.
I hope your visit to the European Parliament will give us the opportunity for wider cooperation in our common mission for democracy, peace and development.